Citation Nr: 1536050	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-08 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for PTSD more broadly to include entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that additional evidence was added to the claims file after the issuance of the January 2013 statement of the case.  Although the Veteran submitted a waiver of initial review of the new evidence by the agency of original jurisdiction (AOJ) in a June 2015 statement, the Board notes there is already an automatic waiver of AOJ consideration of such evidence.  See 38 U.S.C.A. § 7105 (e)(1).

In June 2015, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.


FINDING OF FACT

A preponderance of the evidence relates the Veteran's psychiatric disorder to his active duty service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, an acquired psychiatric disorder was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
The requirements of the Veterans Claims Assistance Act of 2000 have been met.  Given the favorable decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Service Connection Claim

The Veteran contends he has a current diagnosis of PTSD that is related to witnessing the death of a fellow service member in an airplane accident during service, while assigned to the USS Shangri-La.  See May 2010 Statement in Support of Claim for Service Connection for PTSD.  The Defense Personnel Records Information Retrieval System (DPRIS) reviewed the history submitted by the USS Shangri-La and verified that a pilot of an aircraft was "never recovered" after it sank on January 20, 1969.  See January 2011 DPRIS report.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of VA treatment records show the Veteran was diagnosed with chronic PTSD and major depressive disorder in July 2010.

He was then afforded a VA psychiatric evaluation in February 2011.  Upon examination, the examiner diagnosed him with depressive disorder and noted a diagnosis of PTSD could not be confirmed.

In a statement received in March 2012, the Veteran's private treating nurse verified a current diagnosis of PTSD and indicated he was attending monthly individual therapy to address his PTSD symptoms.  The nurse wrote an additional statement in August 2012, noting the Veteran was being treated for PTSD related to "witnessing the death of a pilot with whom he worked closely."

The Veteran's mother also issued a statement in August 2012, reporting on the Veteran's behavior after his return from service and confirming he discussed witnessing a pilot die in a plane crash.

At the June 2014 hearing, the Veteran stated the pilot was a good friend and asserted he had a diagnosis of PTSD attributable to the plane crash incident.

In June 2015, he submitted a statement from his private doctor, confirming his diagnosis for PTSD and major depressive disorder, and opining that his PTSD is a direct result of him witnessing the death of a fellow officer with whom he worked closely."

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s). See 38 C.F.R. § 3.304(f).

Here, the Veteran has submitted evidence of a current diagnosis of PTSD.  Although the February 2011 VA examiner was unable to confirm a diagnosis of PTSD, the Board finds the overwhelming weight of the evidence of record indicates he has a current diagnosis of PTSD.  His claimed inservice stressor has been verified and his private doctor and nurse have both issued statements attributing his PTSD to his inservice stressor.

As such, after resolving any reasonable doubt in the Veteran's favor, entitlement to service connection for an acquired psychiatric disorder is granted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


